481 So. 2d 1294 (1986)
John Garland SHULL, Appellant,
v.
STATE of Florida, Appellee.
No. BE-307.
District Court of Appeal of Florida, First District.
January 23, 1986.
Michael E. Allen, Public Defender; and Paula S. Saunders, Asst. Public Defender, Tallahassee, for appellant.
Jim Smith, Atty. Gen., and Gregory G. Costas, Asst. Atty. Gen., Tallahassee, for appellee.
PER CURIAM.
We find no error in the trial judge considering habitual offender status as a reason for departure under the guidelines. Payne v. State, 480 So. 2d 202 (Fla. 1st DCA 1985) (on motion for rehearing). However, we remand to the trial judge to provide written reasons in compliance with Florida Rule of Criminal Procedure 3.701(d)(11), even though the trial judge made written findings in the order of sentencing as a habitual felony offender. Cuthbert v. State, 459 So. 2d 1098, 1100, n. 3 (Fla. 1st DCA 1984); see also State v. Jackson, 478 So. 2d 1054 (Fla. 1985).
ERVIN and WIGGINTON, JJ., and McCORD, GUYTE P., Jr. (Ret.), Associate Judge, concur.